Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 1 of 15 Page ID #:1013




  1   Jonathan F. Mitchell *
      jonathan@mitchell.law
  2
      Mitchell Law PLLC
  3   106 East Sixth Street, Suite 900
  4   Austin, Texas 78701
      (512) 686-3940 (phone)
  5   (512) 686-3940 (fax)
  6
      * admitted pro hac vice
  7
  8   Christopher Hellmich
  9   chellmich@hellmichlaw.com
      California Bar No. 224169
 10   Hellmich Law Group, PC
 11   5753-G E. Santa Ana Canyon Rd. #512
      Anaheim Hills, California 92807
 12
      (949) 287-5708 (phone)
 13   (714) 974- 7733 (fax)
 14
      Counsel for Plaintiffs and Proposed Class
 15
 16             UNITED STATES DISTRICT COURT
 17            CENTRAL DISTRICT OF CALIFORNIA
                     SOUTHERN DIVISION
 18
 19
20    Georgia Babb; John J. Frangiamore           Case No. 8:18-cv-00994-JLS-DFM
      Jr.; William Happ; Aaron
 21   Holbrook, Michelle Pecanic-Lee;
22    David Schmus; and Abram van der
      Fluit, as individuals, and on behalf of     Plaintiffs’ Third Amended
 23   all others similarly situated,              Class-Action Complaint
24
                          Plaintiffs,
 25
 26

      plaintiffs’ third amended class-action complaint                  Page 1 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 2 of 15 Page ID #:1014




  1
      v.
  2
      California Teachers Association;
  3
      United Teachers of Los Angeles, as
  4   representative of the class of all
  5   chapters and affiliates of the
      California Teachers Association;
  6   National Education Association;
  7   Eric Banks, Priscilla Winslow,
      Erich Shiners, and Arthur A.
  8   Krantz, in their official capacities as
  9   chairman and members of the
      California Public Employment
 10
      Relations Board,
 11
                          Defendants.
 12
 13
 14
 15
 16
 17
 18
 19
20
 21
22
 23
24
 25
 26

      plaintiffs’ third amended class-action complaint            Page 2 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 3 of 15 Page ID #:1015




  1       Georgia Babb, John J. Frangiamore Jr., William Happ, Aaron Holbrook,
  2   Michelle Pecanic-Lee, David Schmus, and Abram van der Fluit are current
  3   or former public-school teachers who bring this class action on behalf of
  4   themselves and all others similarly situated, seeking redress for the defend-
  5   ants’ past and ongoing violations of their constitutionally protected rights.
  6   The defendants have violated the representative plaintiffs’ constitutional
  7   rights by forcing them to pay compulsory “fair share service fees” to the
  8   California Teachers Association and its chapters and affiliates as a condition
  9   of their employment, even though the representative plaintiffs do not belong
 10   to this union and do not wish to subsidize the union’s activities. The repre-
 11   sentative plaintiffs seek a refund of all unlawfully collected “fair share ser-
 12   vice fees,” an injunction that forbids the defendants to collect union fees
 13   from nonmembers without their consent, and costs and attorneys’ fees under
 14   42 U.S.C. § 1988.
 15                            Jurisdiction and Venue
 16      1. The Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28
 17   U.S.C. § 1343, and 28 U.S.C. § 1367.
 18      2. Venue is proper because a substantial part of the events giving rise to
 19   the claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).
20                                         Parties
 21      3. Plaintiff Georgia Babb resides in Sandoval County, New Mexico.
22       4. Plaintiff John J. Frangiamore Jr. resides in Orange County, California.
 23      5. Plaintiff William Happ resides in Butte County, California.
24       6. Plaintiff Aaron Holbrook resides in Riverside County, California.
 25      7. Plaintiff Michelle Pecanic-Lee resides in Los Angeles County, Cali-
 26   fornia.

      plaintiffs’ third amended class-action complaint                      Page 3 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 4 of 15 Page ID #:1016




  1      8. Plaintiff David Schmus resides in Orange County, California.
  2      9. Plaintiff Abram van der Fluit resides in Los Angeles County, Califor-
  3   nia.
  4      10. Defendant California Teachers Association (CTA) is a labor union
  5   whose offices are located at 1705 Murchison Drive, Burlingame, California
  6   94010. It has more than 1,300 chapters and affiliates throughout the State.
  7      11. Defendant United Teachers of Los Angeles is a local union chapter
  8   affiliated with the California Teachers Association. Its offices are located at
  9   303 Wilshire Boulevard, 10th Floor, Los Angeles, California 90010. It is sued
 10   as representative of the class of all chapters and affiliates of the CTA.
 11      12. Defendant National Education Association (NEA) is a labor union
 12   whose headquarters are located at 1201 16th Street NW, Washington, D.C.
 13   The NEA is affiliated with the CTA.
 14      13. Defendants Eric Banks, Priscilla Winslow, Erich Shiners, and Arthur
 15   A. Krantz are members of the California Public Employment Relations
 16   Board, the entity that oversees public-sector collective bargaining in Califor-
 17   nia and administers the State’s labor and collective-bargaining laws, includ-
 18   ing Cal. Gov’t Code § 3546, which the defendants are challenging as uncon-
 19   stitutional. They are all sued in their official capacities.
20                              Statement of the Claim
 21      14. Ms. Babb is a public-school teacher who was employed by the Nuview
22    School District in California from 2000 through 2006. She is currently em-
 23   ployed by the Rio Rancho Public Schools in New Mexico. While she was
24    teaching at Nuview, Ms. Babb refused to join the CTA or its affiliates be-
 25   cause she disapproved of their political advocacy and collective-bargaining
 26   activities and did not wish to support them in any way. Nevertheless, Ms.

      plaintiffs’ third amended class-action complaint                       Page 4 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 5 of 15 Page ID #:1017




  1   Babb was forced to pay “fair share service fees” to the CTA as a condition of
  2   her continued employment. See Cal. Gov’t Code § 3546(a).
  3      15. Mr. Frangimore is a public-school teacher who currently works in a
  4   non-union school district, but previously worked for the Compton Unified
  5   School District (1990–96) and the Bellflower Unified School District (1996–
  6   2016), both of which were agency shops. Mr. Frangimore refused to join the
  7   CTA or its affiliates during that time because he disapproved of their politi-
  8   cal advocacy and collective-bargaining activities and did not wish to support
  9   them in any way. Nevertheless, Mr. Frangimore was forced to pay “fair
 10   share service fees” to the CTA as a condition of his continued employment.
 11   See Cal. Gov’t Code § 3546(a).
 12      16. Mr. Happ is a retired public-school teacher who taught in the Cali-
 13   fornia public schools for 27 years. Mr. Happ refused to join the CTA or its
 14   affiliates because he disapproved of their political advocacy and collective-
 15   bargaining activities and did not wish to support them in any way. Neverthe-
 16   less, Mr. Happ was forced to pay “fair share service fees” to the CTA as a
 17   condition of his continued employment. See Cal. Gov’t Code § 3546(a).
 18      17. Mr. Holbrook is a public-school teacher who taught in the San Jacinto
 19   Unified School District until June of 2017. He now teaches in a non-union
20    charter school. Mr. Holbrook refused to join the CTA or its affiliates because
 21   he disapproved of their political advocacy and collective-bargaining activities
22    and did not wish to support them in any way. Nevertheless, Mr. Holbrook
 23   was forced to pay “fair share service fees” to the CTA as a condition of his
24    continued employment. See Cal. Gov’t Code § 3546(a).
 25      18. Ms. Pecanic-Lee is a public-school teacher for the Hacienda La
 26   Puente Unified School District. Ms. Pecanic-Lee refuses to join the CTA or

      plaintiffs’ third amended class-action complaint                     Page 5 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 6 of 15 Page ID #:1018




  1   its affiliates because she disapproves of their political advocacy and collec-
  2   tive-bargaining activities and does not wish to support them in any way.
  3   Nevertheless, Ms. Pecanic-Lee was forced to pay “fair share service fees” to
  4   the CTA as a condition of her continued employment. See Cal. Gov’t Code
  5   § 3546(a).
  6      19. Mr. Schmus is a former public-school teacher who taught in the Hac-
  7   ienda La Puente Unified School District from 2000 through 2015. Mr.
  8   Schmus refused to join the CTA or its affiliates because he disapproved of
  9   their political advocacy and collective-bargaining activities and did not wish
 10   to support them in any way. Nevertheless, Mr. Schmus was forced to pay
 11   “fair share service fees” to the CTA as a condition of his continued em-
 12   ployment. See Cal. Gov’t Code § 3546(a).
 13      20. Mr. van der Fluit is a public-school teacher in the Los Angeles School
 14   District. Mr. van der Fluit refuses to join the CTA or its affiliates because he
 15   disapproves of their political advocacy and collective-bargaining activities
 16   and does not wish to support them in any way. Nevertheless, Mr. van der
 17   Fluit was forced to pay “fair share service fees” to the CTA as a condition of
 18   his continued employment. See Cal. Gov’t Code § 3546(a).
 19      21. The compelled subsidies that the representative plaintiffs and their
20    fellow class members were forced to pay to the California Teachers Associa-
 21   tion and its affiliates as a condition of their employment violates their consti-
22    tutional rights. See Janus v. Am. Fed’n of State, Cty., & Mun. Employees,
 23   Council 31, 138 S. Ct. 2448 (2018).
24       22. The Supreme Court’s ruling in Janus is retroactive. See Harper v.
 25   Virginia Dep’t of Taxation, 509 U.S. 86, 96 (1993) (“[A] rule of federal law,
 26   once announced and applied to the parties to the controversy, must be given

      plaintiffs’ third amended class-action complaint                      Page 6 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 7 of 15 Page ID #:1019




  1   full retroactive effect by all courts adjudicating federal law.”). Because Janus
  2   is retroactive, any pre-Janus collection of agency fees or “fair share service
  3   fees” was unlawful and unconstitutional, regardless of whether state law or
  4   pre-Janus court rulings purported to authorize this conduct.
  5      23. The law of California authorizes the CTA and its affiliates to extract
  6   money from non-union members as a condition of their employment. See,
  7   e.g., Cal. Gov’t Code § 3546 (authorizing CTA to collect “fair share service
  8   fees” from nonmembers as a condition of employment) (attached to the
  9   complaint as Exhibit 1); Cal. Gov’t Code § 3546.3 (authorizing CTA to
 10   compel “religious objectors” to remit money to a union-approved charity in
 11   lieu of a “fair share service fee”) (attached to the complaint as Exhibit 2).
 12   Each of these statutes is unconstitutional, along with any other statute that
 13   authorizes or establishes agency shops in public employment, or that allows a
 14   public-employee union to garnish the wages of public employees without
 15   first securing the employee’s affirmative, written, and freely given consent.
 16      24. The California Teachers Association and its affiliates were acting un-
 17   der color of state law by imposing and collecting these “fair share service
 18   fees.” See Cal. Gov’t Code § 3546; Lugar v. Edmondson Oil Co., 457 U.S. 922
 19   (1982).
20       25. The representative plaintiffs and their fellow class members are
 21   therefore entitled to a refund of the money that was forcibly taken from them
22    in violation of their constitutionally protected rights. Indeed, the text of 42
 23   U.S.C. § 1983 compels this result. See 42 U.S.C. § 1983.
24       26. The affirmative defense of qualified immunity is unavailable to pri-
 25   vate entities such as labor unions. See Wyatt v. Cole, 504 U.S. 158, 161 (1992).
 26

      plaintiffs’ third amended class-action complaint                      Page 7 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 8 of 15 Page ID #:1020




  1      27. There is no “good faith” immunity for private parties who violate 42
  2   U.S.C. § 1983 by depriving others of their constitutional rights. See Howerton
  3   v. Gabica, 708 F.2d 380, 385 n.10 (9th Cir. 1983) (“[T]here is no good faith
  4   immunity under section 1983 for private parties who act under color of state
  5   law to deprive an individual of his or her constitutional rights.”).
  6      28. Even if the unions could attempt to assert an affirmative defense such
  7   as qualified immunity or “good faith,” those defenses can provide immunity
  8   only from money damages, and they do not confer immunity when a plaintiff
  9   seeks equitable monetary relief such as backpay, restitution, or unjust en-
 10   richment, which the representative plaintiffs and their fellow class members
 11   are asserting here. See Wood v. Strickland, 420 U.S. 308, 315 n.6 (1975), over-
 12   ruled in part on other grounds, Harlow v. Fitzgerald, 457 U.S. 800 (1982)
 13   (“[I]mmunity from damages does not ordinarily bar equitable relief as
 14   well.”).
 15      29. Finally, even if this Court were to allow the unions to assert a “good
 16   faith” defense to the plaintiffs’ section 1983 claims, the unions must still
 17   show that they complied with pre-Janus case law before they can escape lia-
 18   bility under section 1983. See Abood v. Detroit Board of Education, 431 U.S.
 19   209, 239–40 (1977). Under Abood, public-employee unions were permitted to
20    require non-members to pay only for union activities that were non-
 21   ideological, and they were forbidden to require an employee to “contribute
22    to the support of an ideological cause he may oppose as a condition of hold-
 23   ing a job.” Abood, 431 U.S. at 235; see also R.J. Reynolds Tobacco Co. v. Shew-
24    ry, 423 F.3d 906, 916 (9th Cir. 2005). So the union must, at the very least,
 25   prove that it complied with Abood and pre-Janus court rulings before it can
 26   establish a “good faith” defense under section 1983.

      plaintiffs’ third amended class-action complaint                       Page 8 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 9 of 15 Page ID #:1021




  1      30. The CTA and its leadership and affiliates expected the Supreme
  2   Court to overrule Abood in Janus, so the unions cannot assert that they acted
  3   in accordance with a subjective “good faith” belief that the Supreme Court
  4   would approve the legality of its actions. This factual contention is likely to
  5   have evidentiary support after a reasonable opportunity for further investiga-
  6   tion or discovery.
  7      31. The CTA and its affiliates have committed the torts of conversion
  8   and trespass to chattels by appropriating money from nonunion agency-fee
  9   payers without securing their affirmative, written, and freely given consent,
 10   and they are liable in an action for tort, replevin, unjust enrichment, and res-
 11   titution. The CTA cannot defend its tortious conduct by relying on Cal.
 12   Gov’t Code § 3546, because that statute is unconstitutional to the extent it
 13   purports to shield a public-employee union’s compelled extraction of money
 14   from agency-fee payers. Unconstitutional statutes cannot confer immunity
 15   on tortious conduct.
 16      32. The representative plaintiffs and their fellow class members are enti-
 17   tled to a refund of the agency fees that they were forced to pay in violation of
 18   their constitutional rights. The plaintiffs are seeking this recovery under 42
 19   U.S.C. § 1983 and state tort law, and they are demanding equitable monetary
20    relief including backpay, restitution, and unjust enrichment. The plaintiffs
 21   are also seeking money damages to the extent permitted under immunity
22    doctrines.
 23                             Class Allegations
24       33. The representative plaintiffs bring this class action under Fed. R. Civ.
 25   P. 23(b)(1), (b)(2), and (b)(3). The class includes all individuals who: (1) are
 26   or were employed by the State of California or by any public school or school

      plaintiffs’ third amended class-action complaint                      Page 9 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 10 of 15 Page ID #:1022




  1   district located in the State of California; (2) are or were nonmembers of
  2   CTA who were compelled by CTA and its affiliates to pay “agency fees” or
  3   “fair share service fees”—regardless of whether those fees were remitted to
  4   the union, its affiliates, or a third-party organization. The class includes eve-
  5   ryone who has ever fallen within this definition, including former and retired
  6   teachers or teachers who have moved to other States, and it includes anyone
  7   who comes within the class definition at any time before the conclusion of
  8   this action.
  9      34. The number of persons in the class makes joinder of the individual
 10   class members impractical.
 11      35. There are questions of fact and law common to all class members.
 12   Factually, all class members are public employees and union nonmembers
 13   compelled to pay “fair share service fees” to the CTA and its affiliates as a
 14   condition of employment. Legally, the U.S. Constitution and California tort
 15   law afford the same rights to every member of the class.
 16      36. The representative plaintiffs’ claims are typical of other members of
 17   the class, because each member of the class has objected to CTA member-
 18   ship yet has been forced by state law and contract provisions to financially
 19   support the CTA and its inherently political activities.
 20      37. The representative plaintiffs adequately represent the interests of the
 21   class, and they have no interests antagonistic to the class.
 22      38. A class action can be maintained under Rule 23(b)(1)(A) because sep-
 23   arate actions by class members could risk inconsistent adjudications on the
 24   underlying legal issues.
 25      39. A class action can be maintained under Rule 23(b)(1)(B) because an
 26   adjudication determining the constitutionality of compulsory “fair share ser-

      plaintiffs’ third amended class-action complaint                     Page 10 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 11 of 15 Page ID #:1023




  1   vice fees” will, as a practical matter, be dispositive of the interests of all class
  2   members.
  3      40. A class action can be maintained under Rule 23(b)(3) because the
  4   common questions of law and fact identified in the complaint predominate
  5   over any questions affecting only individual class members. A class action is
  6   superior to other available methods for the fair and efficient adjudication of
  7   the controversy because, among other things, all class members are subjected
  8   to the same violation of their constitutional rights, but the amount of money
  9   involved in each individual’s claim would make it burdensome for class
 10   members to maintain separate actions.
 11                               Causes of Action
 12      41. The representative plaintiffs and their fellow class members are suing
 13   the CTA and its affiliates, and the members of the Public Employment Rela-
 14   tions Board under 42 U.S.C. § 1983 and the Declaratory Judgment Act, 28
 15   U.S.C. § 2201, each of which supplies a cause of action for the individual and
 16   class-wide relief that they are requesting.
 17      42. The representative plaintiffs and their fellow class members are also
 18   suing the CTA and its affiliates under the state-law actions of conversion,
 19   trespass to chattels, replevin, unjust enrichment, restitution, and any other
 20   legal or equitable cause of action that offers relief for this unlawful seizure of
 21   her personal property. The representative plaintiffs invoke the supplemental
 22   jurisdiction of this court over those state-law claims. See 28 U.S.C. § 1367.
 23                                 Demand for Relief
 24      43. The representative plaintiffs respectfully request that the court:
 25          a.     certify a plaintiff class of all nonunion members who have been
 26                 forced to pay agency fees or “fair share service fees” to the Cal-

      plaintiffs’ third amended class-action complaint                        Page 11 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 12 of 15 Page ID #:1024




  1                ifornia Teachers Association or its affiliates or a union-approved
  2                third-party organization as a condition of their employment;
  3         b.     certify a defendant class of all chapters and affiliates of the Cali-
  4                fornia Teachers Association;
  5         c.     declare that the representative plaintiffs and their fellow class
  6                members have a constitutional right to decline to join or finan-
  7                cially support a public-employee union, and that they cannot be
  8                forced to pay money to a union or a union-approved third-party
  9                entity as a condition of their employment;
 10         d.     declare that state tort law protects the right of the representa-
 11                tive plaintiffs and their fellow class members not to have their
 12                wages garnished or redirected by the CTA or its affiliates with-
 13                out their affirmative, written, and freely given consent, and that
 14                any federal or state law or collective-bargaining agreement that
 15                purports to override these protections of state tort law by allow-
 16                ing the CTA to help itself to the wages and paychecks of school
 17                employees—or that compels school employees to consent the
 18                garnishment of their wages by the CTA or its affiliates as a con-
 19                dition of their employment—is unconstitutional and without le-
 20                gal effect;
 21         e.     declare Cal. Gov’t Code § 3546 unconstitutional because it al-
 22                lows public-employee unions to extract “fair-share service
 23                fees” from nonmembers as a condition of their employment,
 24                and permanently enjoin the members of the Public Employment
 25                Relations Board, and all of their officers, agents, servants, em-
 26                ployees, attorneys, and any other person or entity in active con-

      plaintiffs’ third amended class-action complaint                      Page 12 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 13 of 15 Page ID #:1025




  1                cert or participation with them, from enforcing Cal. Gov’t Code
  2                § 3546, or any other provision of state law that authorizes or en-
  3                forces public-employee agency shops;
  4         f.     declare that all collective-bargaining agreements that compel
  5                the representative plaintiffs and their fellow class members to
  6                pay “agency fees” or “fair share service fees” to the CTA or its
  7                affiliates as a condition of their employment violate the consti-
  8                tutional rights of the representative plaintiffs and their fellow
  9                class members;
 10         g.     order the CTA and its affiliates, including the NEA, to refund
 11                all agency fees or “fair share service fees” that were unconstitu-
 12                tionally or unlawfully extracted from the representative plain-
 13                tiffs and their fellow class members;
 14         h.     permanently enjoin the CTA and its affiliates, along with their
 15                officers, agents, servants, employees, attorneys, and any other
 16                person or entity in active concert or participation with them,
 17                from taking or redirecting any type of money from the repre-
 18                sentative plaintiffs, their fellow class members, or any other
 19                public employee without first obtaining the employee’s affirma-
 20                tive, written, and freely given consent;
 21         i.     permanently enjoin all of the defendants, along with their offic-
 22                ers, agents, servants, employees, attorneys, and any other per-
 23                son or entity in active concert or participation with them, from
 24                enforcing any provision of California law, or any provision of a
 25                collective-bargaining agreement, that requires any payment of
 26

      plaintiffs’ third amended class-action complaint                    Page 13 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 14 of 15 Page ID #:1026




  1                money as a consequence for exercising one’s constitutional
  2                right not to join or financially support a public-employee union;
  3         j.     award costs and attorneys’ fees under 42 U.S.C. § 1988;
  4         k.     grant all other relief that the Court may deem just, proper, or
  5                equitable.
  6
  7                                             Respectfully submitted.
  8                                              /s/ Jonathan F. Mitchell
  9   Talcott J. Franklin*                      Jonathan F. Mitchell*
      Texas Bar No. 24010629                    Texas Bar No. 24075463
 10
      Talcott Franklin PC                       Mitchell Law PLLC
 11   1920 McKinney Avenue 7th Floor            106 East Sixth Street, Suite 900
 12   Dallas, Texas 75201                       Austin, Texas 78701
      (214) 736-8730 (phone)                    (512) 686-3940 (phone)
 13   (800) 727-0659 (fax)                      (512) 686-3941 (fax)
 14   tal@talcottfranklin.com                   jonathan@mitchell.law
 15
      Christopher Hellmich                      Bradley Benbrook
 16   California Bar No. 224169                 California Bar No. 177786
 17   Hellmich Law Group, PC                    Benbrook Law Group, PC
      5753-G E. Santa Ana Canyon Rd. #512       400 Capitol Mall, Suite 2530
 18   Anaheim Hills, California 92807           Sacramento, California 95814
 19   (949) 287-5708 (phone)                    (916) 447-4900 (phone)
      (714) 974- 7733 (fax)                     (916) 447-4904 (fax)
 20   chellmich@hellmichlaw.com                 brad@benbrooklawgroup.com
 21
      * admitted pro hac vice                   Counsel for Plaintiffs and
 22
                                                the Proposed Class
 23   Dated: February 27, 2019
 24
 25
 26

      plaintiffs’ third amended class-action complaint                       Page 14 of 15
Case 8:18-cv-00994-JLS-DFM Document 90 Filed 02/27/19 Page 15 of 15 Page ID #:1027




  1                          Certificate of Service
  2       I certify that on February 27, 2019, I served this document by CM/ECF
  3   upon:
  4
      Scott A. Kronland
  5   Jeffrey B. Demain
  6   Rebecca C. Lee
      Altshuler Berzon LLP
  7   177 Post Street Suite 300
  8   San Francisco, CA 94108
      415-421-7151 (phone)
  9
      415-362-8064 (fax)
 10   skronland@altber.com
 11   jdemain@altber.com
      rlee@altshulerberzon.com
 12
 13   Counsel for the Union Defendants
 14   Peter H. Chang
 15   Office of the Attorney General
      California Department of Justice
 16
      455 Golden Gate Avenue, Suite 11000
 17   San Francisco, California 94102-7004
 18   (415) 510-3776 (phone)
      (415) 703-1234 (fax)
 19   peter.chang@doj.ca.gov
 20
      Counsel for the State Defendants
 21
 22                                       /s/ Jonathan F. Mitchell
 23                                      Jonathan F. Mitchell
                                         Counsel for Plaintiffs and Proposed Class
 24
 25
 26

      plaintiffs’ third amended class-action complaint                       Page 15 of 15
